Title: From George Washington to Edward Carrington, 1 November 1795
From: Washington, George
To: Carrington, Edward


          
            Dear Sir
            Philadelphia 1st Novr 1795.
          
          Your favors of the 8th 13th & 20th Ulto have been duly received; the latter, enclosing one from Mr Henry. Your motives for forwarding my letter to that gentleman, and transposing the course of the business relative to it, meets my entire approbation; and opening his letter, in answer thereto, was an act of indispensable necessity—resulting therefrom—and of course is approved.
          I am not less pleased at the resolution you had taken to proceed no farther with Colo. I——s than merely to sound his inclinations on the subject referred; until you shd hear further from me. The result however of your enquiries, be so good as to communicate.
          I thank you, my good Sir, for giving me permission to trouble you on similar occasions. I shall certainly avail myself of the indulgence; and as an earnest of my disposition to do it, may I ask with what temper is it expected your Assembly will meet? How will it develope itself? And what is likely to be the progress and issue, as it relates to the General government?
          Enclosed is twenty five dollars, cost of the Express, which was sent to Mr Henry. With very great esteem & regard I am—Dear Sir Your very Hble Servant
          
            Go: Washington
          
        